Parker, C. J.,
delivered the opinion of the Court. The principle upon which the objection to the verdict rests, viz., that a contract, made for the purpose of carrying into effect an illegal intent, cannot be the support of an action, is unquestionably well founded. But we do not think it applicable to this case.
The vessel was undoubtedly intended to be insured quasi a Spanish vessel. She had Spanish consular papers on board; and the agreement was that, in case of capture, she should be claimed as Spanish property. Now, if it be possible to suppose that she might be so claimed without perjury, or other crime, we ought to presume that such was the intention of the parties; because no criminal intent is proved, and we do not know that any such unlawful act was necessary, in order to support such a claim; nor does it appear, in the case, that the vessel was not, in fact, Spanish.
But, even if we were obliged to consider the agreement as void for the reason suggested, the plaintiff’s case would not be helped thereby. For this agreement makes a substantial part of the contract of insurance; and if it is illegal, the whole contract is void, (a) For it cannot be supposed that the party making the unlawful stipulation, which is one of the considerations of the contract, may avoid that stipulation, and claim under the contract notwithstanding. This would be to reward immorality, instead of punishing it. If the objection is available at all, it should be offered against the claim of premium, on the ground that the insurance is void. But, for the reasons before given, we do not think the objection can be maintained. r , , ,, , .
, . Judgment on the verdict.

 Sed vide Norton vs. Simmes, Hob. 14. — Kerrison vs. Cole, 8 East, 231. — Gaskell vs. King, 11 East, 165.— Wigg vs. Shattleworth, 13 East, 87. — Monys vs. Lake, 8 D. & E. 411. — Pike vs. Puller, Lutw. 122. — Rcadshaw vs. Balden, 4 Taunt. 57. — Fuller vs. Abbott, 4 Taunt. 105.— Howe vs. Singe, 15 East, 440. — Morgan & Al vs. Edwards, 6 Taunt. 394. — Model vs. Middleton, 1 Vent. 237.— T. Ray, 222.—1 Saund. 161.